Order entered August 19, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-14-00430-CV

       REHEMA OLUFEMI-JONES AND ALL OTHER OCCUPANTS, Appellants

                                                 V.

                             VAN LE AND MAI NGO, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-06801-B

                                             ORDER
       In an order dated August 13, 2014, we granted appellants’ motion for an extension of
time to file the reporter’s record and a brief to the extent that we instructed appellants to file
proof of payment for the reporter’s record within five days. Before the Court is the August 18,
2014 motion of Lanetta Williams, Official Court Reporter for County Court at Law No. 2 of
Dallas County, Texas, requesting an extension of time to file the reporter’s record. In her
motion, Lanetta Williams informs the Court that appellants have paid for the record.
Accordingly, we GRANT the motion.            The reporter’s record shall be filed on or before
SEPTEMBER 18, 2014. Appellants’ brief will be due thirty days after the reporter’s record is
filed. See TEX. R. APP. P. 38.6(a)(2).

                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE